TEEAT, District Judge,
held that as after Mrs: Eutgers. had conveyed the real estate to the trustee of Mrs. Hummitsh, the creditors had sold under execution all the estate of the husband in the same, that the bankrupt had no longer any title or estate in the same to be returned in his schedule. And that, as related to the moneys invested in the name of the wife, the evidence did not show that any part thereof had been derived from the bankrupt’s profits in the business of a substitute broker, and that the sums invested might be fully accounted for from the profits the wife had made from the sale of two of the houses conveyed to her by Mr. Eutgers. That it was not enough to show that the bankrupt might have made moneys which he had not accounted for, but that to prevent his discharge the bankrupt act [of 1867 (14 Stat. 531)] required the creditor to show that the bankrupt had wilfully sworn falsely, and that fact must be shown by the opposing creditors. Objections overruled and discharge granted.